DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “…controlling, with the electronic processor, a display of the external device to display a list of light devices and power tools devices, wherein the list includes (i) the at least one of the first light device and the first power tool device and (ii) a second light device, wherein the second light device is located outside of direct communication range of the external device; receiving, with the electronic processor via the display, a selection of the second light device; and communicating, with the electronic processor, with the second light device indirectly via the device transceiver and the at least one of the first light device and the first power tool device” (claim 1); and “...the first electronic processor configured to control operation of the first light, receive, via the first transceiver from an external device, a command including an operational parameter, wherein the operational parameter is adjustable via a user interface on the external device before being received by the first electronic processor, transmit, via the first transceiver, the command to a second light device in response to receiving the command from the external device, receive, via the first transceiver, an identification signal from a power tool device, and transmit, via the first transceiver, a location signal to the external device, the location signal indicating that the power tool device is within a proximity threshold of the first light device” (claim 9); and “…a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bora et al., Patent No. 10,321,541; Ryan et al., Patent No. 9,882,639; Wilson et al., Patent No. 10,098,201.
                                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844